    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 1 of 38 PageID #: 1561




1«
 fi ah
ARCCA
                      TIMOTHY G. JOGANICH, M.S., C.H.F.P.
                      PROFESSIONAL BIOGRAPHICAL OUTLINE
INCORPORATED



BACKGROUND
Mr. Joganich holds a Bachelor of Science degree in Mechanical Engineering and a Masters degree in
Exercise Science, with an emphasis in biomechanics. He is a Certified Human Factors Professional
(CHFP). Mr. Joganich has over 25 years of experience in the sciences of human movement, biomechanics,
and human factors. He applies his expertise from these areas to product safety (hazard analysis, guarding,
warnings/instructions); slip, trip and falls; occupant kinematics; occupant crash protection; egress/ingress;
and biomechanical injury analysis. Mr. Joganich has published in the areas of human factors, injury
biomechanics, slip resistance and occupant crash protection. He is a member of a number of professional
societies.

Mr. Joganich also specializes in the analysis of bicycle accidents with his extensive cycling experience.
He has over 30 years of cycling experience including competitive racing, touring, fitness/recreational
riding, commuting, and coaching. He is a League Certified Instructor for bicycle safety through the League
of American Bicyclists.


SUMMARY OF EXPERIENCE
•   Analyzes slip, trip and fall mishaps utilizing expertise in codes, human factors and biomechanics
    Conducts biomechanical injury analysis
•   Analyzes occupant kinematics and the design and performance of occupant protection systems
•   Analyzes bicycle mishaps. Analysis includes reconstruction, rider behavior, component failure,
    bicycle maintenance, helmet issues, and rider/bicycle interface
•    Performs human factor evaluations of products and software
•   Conducts safety analysis of products


AREAS OF SPECIAL TY
•   Slip & Fall                                       •   Biomechanical Injury Analysis
•    Ingress/Egress                                   •   Biomechanical Human Movement Analysis
     Occupant Kineratics/ Protection                  •   Ergonomics
•    Ladder Falls                                     •   Bicycle Accidents & Reconstruction
•    Bicycle Helmets                                  •   Bicycle Product Safety
•    Human Factors                                    •   Product Safety


EDUCATION
•    M.S. Exercise Science with emphasis in Biomechanics, Arizona State University, 1991
•    B.S. Mechanical Engineering, Arizona State University, 1981




CHICAGO               CORAL SPRINGS    OAKLAND             PHILADELPHIA        PITTSBURGH        SEATTLE
866.684.5250          954.369.1300     510.496.4625        800.700.4944        866.502.7222      877.942.7222
    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 2 of 38 PageID #: 1562


PROFESSIONAL BIOGRAPHICAL OUTLINE I Timothy G. Joganich, M. S. E.S., C.H.F. P.                                         («if
Page 2                                                                                                                 ARCCA

PROFESSIONAL EX PERI ENCE
1997 -- Present    I   ARCCA, Incorporated          I       Human Factors/Bicycle Expert, Biomechanist
•   Analyzes injury mechanisms and occupant kinematics
•   Analysis of occupant crash protection systems as it relates to crashworthiness
•   Analysis of product safety: machine guarding, warnings/instructions, codes/standards
•   Evaluates slip, trip and fall mishaps including slip resistance testing of walkway surfaces
    Performs analysis of building codes associated with personal injuries and premise liability
•   Participates in the design and testing of occupant restraint and seating systems for occupant safety and
    human factors/ergonomic issues
a   Human factors evaluation of products/product safety
    Analyzes ingress and egress issues
•   Provides instruction in the area of slip/trip/fall analysis, human factors, biomechanical and injury
    causation analysis

September 1996 -- May 1997             I   Analytica Systems International             I   Project Engineer
•   Provided consulting services in areas of ergonomics, biomechanics, human factors, occupational
    safety, product design, product safety, and slip and fall accidents
•   Focused on increasing employee productivity while decreasing costs associated with occupational
    injuries

March 1996 - September 1996                I   WYKO     I    Human Factors Specialist
•   Implemented and directed human factors and ergonomic activities related to the design and
    development of optical instrumentation
•   Focused on increasing productivity and minimizing occupational injuries
•   Managed various activities, including software interface and product design, product evaluations to
    ensure compliance with pertinent ergonomic safety standards, and generation of on-line help
    documentation and other technical documentation
•   Conducted usability evaluations of equipment and software

January 1994 -- November 1995 ] Arizona Movement and Balance Laboratory,
HealthSouth Rehabilitation Institute of Tucson I Biomechanist
•    Instituted and operated multidisciplinary biomechanics motion analysis laboratory
■    Participated in biomechanical research in cooperation with the University of Arizona
■   Researched neurological movement disorders, orthopedics, orthopedic and ergonomic product
    development and rehabilitation. Research activities included generation of research proposals,
    experimental design, statistical analysis, data acquisition system design and software development
     Secured and managed contract for orthopedic product testing




CHICAGO                CORAL SPRINGS             OAKLAND                PHILADELPHIA                PITTSBURGH     SEATTLE
866.684.5250           954.369.1300              510.496.4625           800.700.4944                866.502.7222   877.942.7222
    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 3 of 38 PageID #: 1563


PROFESSIONAL BIOGRAPHICAL OUTLINE I Timothy G. Joganich, M. S. E.S., C. H.F. P.                            «@if
Page 3                                                                                                     ARCCA


October 1991 - March 1993 I Orthopedic Biomechanics Institute, Orthopedic Specialty Hospital                  I
Research Project Engineer/Biomechanist
•   Conducted biomechanical/gait analysis research studies in the causation, prevention and treatment of
    sport, occupational and orthopedic related injuries
•   Generated proposals
•   Performed experimental design, statistical analysis, data collection, data acquisition system design and
    software development

1984 -- 1988    I   Garrett Turbine Engine Company           I   Instrumentation Engineer
•   Controlled instrumentation in the design and development of gas turbine engines
•   Ensured instrumentation and data met quality standards

PROFESSIONAL AFFILIATIONS
    Human Factors and Ergonomic Society (HFES)
    o Director, Delaware Valley Chapter (2007-2010)
    o    President, Delaware Valley Chapter (2005-2006)
    o     Program Chair, Delaware Valley Chapter (2000-2005)
    o     Executive Director, Arizona Chapter (1996)
    ASTM (American Society of Testing and Materials)
    o F13 Committee on Pedestrian/Walkway Safety and Footwear
    o     F08 Sports Equipment and Facilities- F08.10 Bicycle Subcommittee
•   American Society of Safety Professionals (ASSP)
•    International Code Council (ICC) Member
                       !

•   Society of Automotive Engineers (SAE)
     League of American Bicyclists

CERTIFICATIONS AND TRAINING
•   Certified Human Factors Professional, BCPE, 2003
■    Pedestrian/Bicycle Crash Investigation, Institute of Police Technology and Management, University of
     North Florida. October 2006
•    LCI (League Certified Instructor), League of American Bicyclist, July 2005
     Engineer in Training (E.I.T.) State of Arizona
     League of American Bicyclist, Road I course, June 2005
•    IBC Solving Means of Egress Issues in Commercial Buildings, 2003
•   Symposium on Metrology of Pedestrian Locomotion and Slip Resistance, Conshohocken, PA
    June 2001
•    Overview of     th~ 2000 International Building Code Seminar, Wilmington, DE May 2001
■    Ergonomics Job Analysis, Sponsored by University of Michigan, San Diego, CA 1995



CHICAGO              CORAL SPRINGS            OAKLAND               PHILADELPHIA        PITTSBURGH     SEATTLE
866.684.5250         954.369.1300             510.496.4625          800.700.4944        866.502.7222   877.942.7222
    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 4 of 38 PageID #: 1564


PROFESSIONAL BIOGRAPHICAL OUTLINE I Timothy G. Joganich, M.S. E. S., C.H. F. P.
Page 4
                                                                                                     («I(om
                                                                                                     ARCCA

•    Quality Improvement, Tucson Medical Center, Tucson, AZ. 1994.
•    Ergonomics, Rocky Mountain Center for Occupational and Environmental Health, Park City, UT 1993 .
•    Ergonomics (graduate course work for non-credit), University of Utah. 1993
•    Boom & Scissor Lift Training Course, Diamond Tool, Philadelphia, PA February 2009
•    Bicycle Assembly & Maintenance Course, Barnett Bicycle Institute, July 2011

PUBLICATIONS
Joganich, T.G., Levitan, A., and Cohen, T.L. (2021) Can Tribometers and Testing Protocols Affect Slip
Resistance Values and Opinions? In the Proceedings of the 21 Congress of the International Ergonomics
Association (IEA 2021 ), Vancouver, BC.
Joganich, T., Ingram, A. and Meacham, C. (2020). CPS Bicycle Computers: The Black Box of Bicycle
Accident Reconstruction. Claims Magazine.
Joganich, T., "A Video-Based System for Measuring the Braking Performance of a Bicycle," SAE Technical
Paper 2018-01-5032, 2018, http://doi.org/10.4271/2018-01-5032.
Joganich, T. (Spring 2012). Accident reconstruction of an unwitnessed bicycle mishap. Collision, 7(1), 10-
19.

Joganich, T. (2009) Two-Wheeled Trouble Determining Fair Liability in a Bicycle Accident Investigation,
Claims Magazine.

Joganich, T. (2008). Investigating slip, trip and fall mishaps. Proceedings of the 2008 ASSE Professional
Development Conference. Las Vegas, NV: ASSE.

Joganich, T., Sicher, L., Nicholson, K., Whitman, G., Butch, F. and Nichols, C. (2007). Human Factors
Evaluation of Restraint Systems for Military Vehicles. Proceedings of the Human Factors and Ergonomics
Society, 51 st Annual Meeting. October 1-5, Baltimore, Maryland.

Joganich, T. (2006). Biomechanical Analysis in Slip, Trip, Stumble, and Fall Incidents. Proceedings of the
2006 ASSE Professional Development Conference. Seattle, WA: ASSE.

Joganich, T. and McCuen, L. (2005). Influence of groove count on slip resistance using NTL test feet,
Journal of Forensic Science, 50(5), 1141-1146.

Joganich, T.G., Markushewski, M.L., Cantor, A., D'Aulerio, L. et. al. (2000). Effect of Cognitive Workload
on Automatic Restraint Usage. (2000-01-0174). SAE 2000 World Congress, Detroit, Ml.

Joganich, T.G., and Norton, C. (1993). Kinematic Differences Between Water and Land Gait, Medicine,
Science and Sports Exercise, 25(5), S68.

Joganich, T.G., and Martin, P.E. (1991). Influence of Orthotics on Lower Extremity Function during
Cycling. Proceedings of American Society of Biomechanics.

Joganich, T.G., Bag!ey, A.M., Triplet, T., and Paulos, L.E. (1993). Functional Biomechanical Analysis of the
Pi/ates Reformer during Demi-plie Movements, Proceedings of International Association of Dance
Medicine and Science.


CHICAGO             CORAL SPRINGS             OAKLAND             PHILADELPHIA    PITTSBURGH     SEATTLE
866.684.5250        954.369.1300              510.496.4625        800.700.4944    866.502.7222   877.942.7222
    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 5 of 38 PageID #: 1565


eRorsssiot Biocct oUTuNe I Toi» G.osam«ch.M.s.es. c..r.r.                                          ((((fl)))
Page 5                                                                                             ARCCA
Gushue, D. L., Joganich, T., Probst, B.W., Markushewski, M.L. (2007). Biomechanics for Risk Managers-
Analyses of Slip, Trip & Fall Injuries. Proceedings of the 2007 ASSE Professional Development Conference.
Orlando, FL: ASSE.

Whitman, G., Joganich, T., Dayman, J., Holmberg, B., Gedeon, M. and Reed, J. (2000). Multimedia
Occupant Crash Protection Development Guide and Its Applications to All Modes of Human Transport.
Presented at SAFE, Reno Nevada.

Whitman, G., Joganich, T., Dayman, J., Holmberg, B., Gedeon, M. and Reed, J. (2000). Multimedia
Occupant Crash Protection Development Guide (2000-01-3427). Presented at SAE Truck and Bus Meeting
and Exposition, 21st Century Truck Initiative, Portland, Oregon.

Bagley, A.M., Erickson, A., Joganich, T.G., Greenwald, R., France, P.E. (1992). Biomechanical Evaluation
of Patellofemoral Knee Brace, Proceedings of Annual Fall Meeting for the Biomedical Engineering Society.

DiDomenico, A., Cohen, T. L., & Joganich, T. (2018). Effect of Stair Tread Markings on Foot Placement
During Stair Descent. Proceedings of the Human Factors and Ergonomics Society Annual Meeting, 62(1),
865--869.

Gushue, D., Probst, B., Benda B., T. Joganich, et al. (2006). Effects of Velocity and Occupant Sitting
Position on the Kinematics and Kinetics of the Lumbar Spine during Simulated Low-Speed Rear Impacts.
Safety 2006, Seattle, WA, ASSE.

Hinrichs, R.N., Thomas, J.R., Martin, P.E., Thomas, K.T., Marzke, M., Joganich, T., DeWitt, J.K., and
Sherwood, C.P. (1993). 3-D Analysis of Throwing Patterns of Young Boys and Girls, Proceedings of the
American Society of Biomechanics.

McClean, S., Hindrichs, R., DeWitt, J., Heise, G. Hrelijac, A., Joganich, T., Marsh, T., and Munkasy, B.
(1991 ). A Comparison of DLT With and Without Extrapolation and NLT 3-D Cinematography Methods,
Proceedings of the American Society of Biomechanics.

Occupant Crash Protection Handbook for Tactical Ground Vehicles (Light, Medium & Heavy).
Department of Army, November 2000.

SELECTED PRESENTATIONS AND EDUCATIONAL INSTRUCTION
August 4, 2020           Bicycle Safety. Biking for Vocations, St. Charles Borromeo Seminary

February 16, 2012        Investigating Slip,   Trip and Fall Mishaps.   Suffolk County Bar Association,
                         Long Island, NY

August 2011              The Anatomy of the Injury, National Worker's Compensation Judiciary College in
                         conjunction with the 66th Annual Worker's Compensation Educational Conference,
                         Orlando, FL

December 3, 2010         What Happened at Work? What Do We Do Know -- Forensics, Legal, Medical,
                         Workers Compensation and HR Issues. Greensburg, PA

August 18, 2010          The Anatomy of the Injury. The 65th Annual Worker's Compensation Educational
                         Conference and 22nd Safety & Health Conference, Orlando, FL

CHICAGO           CORAL SPRINGS          OAKLAND         PHILADELPHIA         PITTSBURGH       SEATTLE
866.684.5250      954.369.1300           510.496.4625    800.700.4944         866.502.7222     877.942.7222
    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 6 of 38 PageID #: 1566


PROFESSIONAL BIOGRAPHICAL OUTLINE   I   Timothy G. Joganich, M. S.E.S.,C. H.F. P.                      «(
Page 6                                                                                                 ARCCA
October 2009             Investigating Slip, Trip and Fall Mishaps. ASSE (American Society of Safety
                         Engineers) Virtual Symposium

2006                     Multidimensional approach for investigating slip, trip, and fall accidents.
                         2006 ASSE Professional Development Conference, Seattle, WA

September 2006           Slip, trip and falls: a biomechanical approach. Annual Meeting of International
                         Association of Special Investigation Units (IASIU), Palm Springs, CA

August 18, 2005          Slip, Trip and Falls: A New Paradigm. MetroNorth Transit Authority, New York

July 2004                Biomechanics of Slip, Trip and Falls. Invited Lecture Biomechanics 635, Doctorate
                         in Physical Therapy Program, Hahnemann Programs in Rehabilitation Science,
                         Drexel University, Philadelphia, PA

December 2000            Multimedia Occupant Crash Protection Development Guide. Presented at SAE
                         Truck and Bus Meeting and Exposition, 21st Century Truck Initiative, Portland,
                         Oregon

October 2000             Multimedia Occupant Crash Protection Development Guide and Its Applications to
                         All Modes of Human Transport. Presented at SAFE, Reno Nevada

1997                     Participatory Ergonomics, Southwest Safety Congress, Phoenix, AZ

1997                     Slips and Falls, Southern Arizona Chapter of American Industrial Hygiene
                         Association, Tucson, AZ

1997                     Slips and Falls, Southern Arizona Chapter of American Society of Safety Engineers,
                         Tucson, AZ

1996                     Biomechanics of Ergonomic Injuries, Ergonomic Express Seminar

1994                     A Motion Analysis Laboratory, AMBL. Southern Arizona Chapter of the American
                         Physical Therapy Association, Tucson, AZ

1994                     Gait Analysis for Podiatry, Southern Arizona Chapter of the American Podiatry
                         Association, Tucson, AZ

1994                     Differences in Jaw Kinematics during Speech between a Parkinsonian and a
                         Normal, Southern Arizona Chapter of Speech and Hearing, Tucson, AZ

1992                     Motion Analysis in Physical Therapy. Utah Chapter of the American Physical
                         Therapy Association, St. George, UT

1992                     Current Research in Aquatic Therapy, Advances in Aquatic Therapy, Salt Lake
                         City, UT

1992                     Motion Analysis in Back Care. 2nd Annual Spine Symposium, Salt Lake City, UT

1992                     Biomechanical Assessment of Skiing, The Art and Science of Skiing, Salt Lake
                         City, UT
CHICAGO           CORAL SPRINGS               OAKLAND               PHILADELPHIA    PITTSBURGH     SEATTLE
866.684.5250      954.369.1300                510.496.4625          800.700.4944    866.502.7222   877.942.7222
    Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 7 of 38 PageID #: 1567


PROFESSIONAL BIOGRAPHICAL OUTLINE I Timothy G. Joganich, M. S. E.S., C.H.F. P.
Page 7
                                                                                                    «if
                                                                                                    ARCCA

1992                       Biomechanics of Running, The SK Run for Research Runners Clinic, Salt Lake
                           City, UT

GRANTS
Joganich, T.G. and Parseghian, M. "A biomechanical and clinical evaluation of a corrective knee brace for
medial osteoarthritis. Awarded by OrthoTech, 1995.

Joganich, T.G. and Martin, P.E. "Influence of orthotics on lower extremity function in cycling." Awarded
by Nike, Inc. Jan 1990.

Nicholson, D.E., Dibble, L.E., and Joganich, T.G. "Quantitative measures of physical impairment and
function: tools for improving the accuracy of documentation, prediction and long-term outcomes, and
evaluation of therapeutic efficacy. 1993.

ADDITIONAL CYCLING/ATHLETIC EXPERIENCE
Masters Swim Coach Tempe, AZ
Provided coaching to adult swimmers. Coaching included technique instruction, nutrition, biomechanics,
injury  assessment    and    event organization.    Provided   cycling    instruction    to  triathlons

Bicycle Coach (SomaKinetics) Tempe, AZ
Provided bicycle fitting for proper sizing and adjustments, biomechanical assessment for injury prevention
and management and performance enhancement. Conducted training rides focusing effective and safe
riding technique

Competitive Swimming: Tempe, AZ
High school, collegiate (Arizona State University) and master swimming

Bicycle Racing
a   Seven years racing - USCF (United States Cycling Federation) 1979-1986
•   Top ten finishes in Sr 1-11 Pro category; 4th place Arizona State Championships -- 1985

Touring
5,000 mile cycling trek Vancouver, B.C. - Anchorage Alaska -- Tempe, AZ, 1982;
Numerous multi-day tours

21st Annual Mountains to Coast Ride - North Carolina Amateur Sports, September 28 to October 5, 2019.
Seven (7) days, - 450 miles, Blowing Rocks, NC to Atlantic Beach, NC.




CHICAGO             CORAL SPRINGS            OAKLAND              PHILADELPHIA   PITTSBURGH     SEATTLE
866.684.5250        954 .369.1300            510.496.4625         800.700.4944   866.502.7222   877.942.7222
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 8 of 38 PageID #: EXHIBIT
                                                                        1568


«fi a
ARCCA
INCORPORATED
                 ARCCA, INCORPORATED
                 2288 SECOND STREET PIKE
                 P.O. BOX78
                 PENNS PARK, PA 18943
                 PHONE 215-598-9750 FAX 215-598-9751
                 www.arcca.com
                                                                                     I
                                                                                     g
                                                                                              J
June 30, 2021

Duane J. Ruggier, Esquire
Pullin, Fowler, Flanagan, Brown & Poe, PLLC
901 Quarrier Street
James Mark Building
Charleston, WV 25301-2607

        Re:     Means, William Allen vs. E.M. Peterson, D. Harvey, and The City of South
                Charlestown.
                ARCCA File No.: 4223-023

Dear Mr. Ruggier:
Thank you for the opportunity to participate with you in the above-referenced matter. You engaged
me to analyze the video taken of the incident that involved Mr. William Means. This analysis is
based on information currently available to me. I reserve the right to revise or supplement this
report if additional information becomes available to me.
The opinions given in this report are based on my analysis of the materials available to me using
scientific and engineering methodologies generally accepted in the engineering, human factors,
and biomechanical communities. The opinions are also based on my visit to the site, education,
background, knowledge, and experience in the fields of safety, building codes, human factors,
kinematics, biomechanics, human injury mechanisms and tolerance. I have a Bachelor of Science
degree in Mechanical Engineering and a Master of Science in Exercise Science with an emphasis
in biomechanics. I am a Certified Human Factors Professional (CHFP). This credential is the same
as a Certified Professional Ergonomist, which is more commonly known in the industrial setting.
During the course of my career, I have conducted numerous studies and have published articles in
the areas of human movement biomechanics, injury biomechanics, slip resistance, and human
factors/ergonomics. I am a member of the Human Factors and Ergonomics Society (HFES),
American Society of Safety Engineers (ASSE), International Code Council (ICC), Society of
Automotive Engineers (SAE), and the American Society for Testing and Materials (ASTM) F13
Committee for Pedestrian/Walkway Safety and Footwear.
MATERIALS REVIEWED:
As part of my analysis in this matter, I reviewed the following materials:
    •   Amended Complaint, In the United States District Court for the Southern District of West
        Virginia at Charleston, Civil Action No. 2:20-cv-00561;
    •   Two minutes twelve seconds (2:12) video of the subject incident;
    •   Ten (10) second slowed down clip of the subject video;
    •   Eighteen (18) police accident photographs of the subject scene;
    •   Deposition transcript of Officer David Harvey, April 26, 2021;
    •   Deposition transcript of William Means, March 29, 2021;
    •   Deposition transcript of William Means, April 20, 2021;
    •   Deposition transcript of Melissa Nunley, April 26, 2021; and
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 9 of 38 PageID #: 1569

Duane J. Ruggier, Esquire
June 30, 2021
Page2
                                                                                            «kl(f
                                                                                            ARCCA
                                                                                            INCO?POPAT!D


    •   Deposition transcript of Mary Chandler, April 26, 2021.
In addition to reviewing the above file material, I conducted testing on June 28, 2021.
FINDINGS:
According to the available information, on May 2, 2020 in South Charleston, West Virginia, Mr.
William Means, who was riding a motorcycle and being pursued by Officer David Harvey and
Corporal Peterson in separate police vehicles came to crash at a railroad crossing on Dartmouth
Ashford Road, County Highway 10 right past the Kanawha Boone County Line near Gripple Lane.
Mr. Means initially came to rest in a ditch with standing water on the left (or far) side of the railroad
track and was then moved onto the opposite side of the railroad tracks. The subject incident then
occurred after Officer David Harvey handcuffed Mr. Means while he was on the ground in a prone
orientation (face down) and wearing his motorcycle helmet. The amended complaint alleges that
Officer Harvey stomped on Mr. Means' "head."
The subject incident was a 2-minutes 12 seconds long video taken with cell phone by a bystander
who came upon the scene. (See Figure 1) The video was taken from the inside of a yellow Jeep
Wrangler and has the sound of two female voices, Ms. Melissa Nunley and Mary Chandler (Nunley
pgs. 9, 13; Chandler pg. 31). Ms. Chandler recorded the video on her cell phone (Chandler pg. 14).
The video begins showing a yellow Jeep Wrangler, driven by Ms. Nunley pulling up to the scene,
at which point the upper torsos of the two police officers can be seen on the opposite side of the
railroad tracks with Mr. Means presumably in the ditch. The Jeep Wrangler comes to a stop, at
which point the video zooms in on activity of the police officers, including the time when Mr.
Means was moved to the opposite side (i.e. near side) of the railroad tracks, when he was
handcuffed, and when the subject incident occurred. The subject incident occurred between 1-
minute 29 seconds and I-minute 31 seconds. Ms. Chandler can be heard saying "they just stomped
on his fi+·king head during that time frame (Chandler pg. 31).




                                         Figure 1: Incident video
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 10 of 38 PageID #: 1570



                                                                                        %Kl(
Duane J. Ruggier, Esquire
June 30, 2021
Page 3
                                                                                        ARCCA
                                                                                        INCORPOPATFD


Officer Harvey testified four times during his deposition that he stepped over Mr. Means' head as
opposed to stomping on it (Harvey pgs. 119, 123 and 126). The first time Officer Harvey was
asked about stepping and/or stomping, which was prior to the video being played, he was
specifically asked if it was his testimony that he did not use his foot to stomp on Mr. Means' head,
at which time he testified "Correct" (Harvey pg. 119). Officer Harvey was then shown the video
after which time he specifically testified that the motion of his leg at 1 minute 31 seconds was him
" ... stepping over him [Mr. Means]" (Harvey pg. 123 ). When Officer Harvey was asked to confirm
that his foot did not come into contact with Mr. Means' head, even though the ladies who were
watching said that they saw him stomp on his head, he testified "Correct. They also saw [sic] that
we tased him which we didn't have tasers. They've been wrong before" (Harvey pg. 123). Later
during the deposition when Officer Harvey was asked if his foot going up in the air and then down
was him stepping over Mr. Means, he testified "Correct" (Harvey pg. 126). Officer Harvey also
testified that he handcuffed Mr. Means prior to his leg going up in the air (Harvey pg. 127).
My understanding is that Officer Harvey was 5 foot 11 inches in height and 210 pounds in weight
at the time.
Mr. Means testified that he didn't remember his head being stomped (Means Vol. 1 pg. 32). When
Mr. Means was asked specifically if he felt his head being stomped on, he testified, "I was out"
(Means Vol. 1 pg. 32). Mr. Means also testified that at the time he was wearing a black full-face
DOT approved helmet, which did not have a visor at the time (Means Vol. II pgs. 7-8). For
reference purposes, "DOT approved" refers to the federal requirements from the Department of
Transportation for labeling motorcycle helmets with "DOT" constituting that the helmet conforms
to the applicable Federal motorcycle vehicle safety standards.1
Twenty-three (23) screen captures from the slowed down ten (10) second long clip of the incident
video were inserted into PowerPoint for frame-by-frame analysis, hereto attached as Appendix A.
(See Figure 2) For completeness, this IO-second video was also zoomed in from the original video.




                             Figure 2: Slide 1 from Power Point with screen captures


    CFR Title 40 Section 571.218 Standard No. 218, Motorcycle helmets
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 11 of 38 PageID #: 1571

Duane J. Ruggier, Esquire
June 30, 2021
Page4
                                                                                                             (0ff
                                                                                                            ARCCA
                                                                                                             INCORPORATED


The aforementioned screen captures in conjunction with the other provided available file materials
provide the basis for the following findings.
        Frame 1: Officer Harvey is seen from a posterior view standing on the ground in a
        perpendicular orientation to Mr. Means' body near its mid-point while bent over in
        a 90-degree posture. Mr. Means' body is in a prone orientation (face down) with
        the head towards the right side of the image. Officer Harvey's feet are slightly more
        than shoulder width apart with his left and right legs in similar if not identical
        postures.
        Frames 1-7: Officer Harvey translates his left foot laterally with little elevation
        towards his right foot and places it next to this right foot while he maintains his
        bent over posture and orientation.
        Frame 7: Officer Harvey's right and left legs are in similar if not identical postures
        with both feet on the ground while he maintains his bent over posture.
        Frames 7-15: Officer Harvey elevates his right foot and moves it in the forward
        direction with an upward and forward trajectory as evident by the flexion of his
        right hip and knee. At the same time, Officer's Harvey's body rotates slightly
        counterclockwise (top down view) about his left foot while his he maintains his
        bent over posture. Officer Harvey's right arm is extended downward with his right-
        hand in contact with Mr. Means in the area of his back.
        Frame 15: Officer Harvey's right foot is at its maximum height, which is at
        approximately the height of his left knee.
        Frames 16-20: Officer Harvey's right foot exhibits a downward trajectory to the
        ground as evident by the extension of his right hip and knee. Officer Harvey's right
        and left legs are in similar if not identical postures.
        Frames 21-22: Officer Harvey's upper torso moves downward by slightly flexing
        his knees while he maintains his bent over posture.
        Frame 22: Officer Harvey's body has moved up towards Mr. Means' head with his
        body aligned with Mr. Means' body. Officer Harvey's right and left legs are in
        similar if not identical postures.
My investigation in this manner included conducting human factors testing to assess the kinematics
and/or posture during stomping. In doing so, a Bell Qualifier motorcycle helmet (size L) was
placed onto the head of a Rescue Randy mannequin, which was positioned in a prone orientation
on the floor with load cell positioned underneath the helmet to measure the loading from the
stomping.23 While the loading measurements were not specifically required for the true purposes
of the tests, they were included in the testing protocol to maintain the test's external validity.4 In
other words, the test subjects were informed that the purpose of the test was to measure the forces,
which blinded them of the true purpose of the test, which was to monitor their postures during
stomping. Consequently, it was reasoned that the test subjects would assume a posture that would
allow them to most forcefully stomp onto the helmet.



    Transducer Techiques 20,000 lb load cell. Model LPU-20K, SIN 417985
    htrps://www.aedsuperstore.com/simulaids-rescue-randy-manikin-165-lbs-unweighted.html. Accessed June 23, 2021.
4
    Thomas, J.R. and Nelson, J.K. (1985) Introduction to research in Health. Phvsical Education. Recreation and Dance. Human
    Kinetics.
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 12 of 38 PageID #: 1572



                                                                                                                     If
Duane J. Ruggier, Esquire
June 30, 2021
Page 5                                                                                                             1ARCCA
                                                                                                                    IMCDRPOP}TED


Three (3) test subjects were utilized during testing and were absent any musculoskeletal and/or
medical conditions that would prevented them from participating in the testing using their foot of
choice. 5 As previously discussed, the test subjects were informed that the purpose of the testing
was to measure the forces when they forcefully stomped on the motorcycle helmet. The test
subjects were also instructed to stomp as forcefully as possible onto the motorcycle helmet without
any restrictions of their posture including arm and trunk movements. There procedures are
consistent with other research that has investigated the kinetics of stomping.6 The test subjects
started from a location approximately 7 feet laterally from the test dummy's waist area. Three (3)
trials were conducted for each test subject. Testing was recorded with two standard video cameras
to capture the subjects' overall body posture and their relative position to the motorcycle helmet.
Screen captures from trial 2 for each test subject at maximum stomping foot elevation and at foot-
helmet contact are presented in Figure 3 for illustrative purposes. These test results unequivocally
revealed that after the test subjects approached the test dummy, their stance foot was placed within
approximately 15 inches laterally from the center of the motorcycle helmet. The test subjects then
elevated their stomping foot while in an upright posture by flexing their hips and knees to a
maximum elevation with the upper leg above horizontal and the knee at approximately mid-
abdominal level. The test subjects maintained an upright posture throughout the entirety of their
stomping. The movements and kinematics of the test subjects seen in Figure 3 were consistent
across all the other trials.


                                                                                           Foot contact




                                                            Subject 1




     Subject 1: 23 y.o. male, 5 foot 10 inches, 204 lbs.; Subject 2: 21 y.o. male, 6 foot, 179 lbs; Subject 3 24 y.o. male, 5 foot 8
     inches, 150 lbs. Heights without footwear, weights with footwear. Subject 1: work boots, subject 2: sneakers and subject 3:
     causal shoes.
 6   Schirmer, F. et al. (2016). Biomechanical assessment of the injury of risk of stomping. International Journal of Legal Medicine
     120, 827-834.
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 13 of 38 PageID #: 1573



                                                                                                              1Kif au
Duane J. Ruggier, Esquire
June 30, 2021
Page6
                                                                                                              ARCCA
                                                                                                              INCORPORATED




                                                         Subject 2




                                                         Subject 3

                                             Figure 3: Biomechanical testing
ANALYSIS/DISCUSSION:
My analysis in this matter consisted of conducting an analysis of the incident video in the context of
Mr. William Means' incident and the allegation that his head was stomped on by Officer David Harvey.
In doing so, my analysis considered the facts of the case in the context of the laws of physics,
fundamental principles of human movement biomechanics, human factors, and the methodology
for scientific inquiry.789.10,11
The kinematics or body motion exhibited by Officer Harvey in the video unequivocally
demonstrate that he was stepping over the motorcycle helmet that Mr. Means was wearing as
opposed to stomping on it on several accounts. Initially, Officer Harvey's bent over posture
throughout the video screen capture sequence, would not have allowed him to stomp on Mr.
Means' motorcycle helmet in a forceful manner. (See Figure 4) If in fact Officer Harvey wanted
to forcefully stomp on Mr. Mean's motorcycle helmet, he would have stood near the motorcycle
helmet an upright posture similar to what was seen in the human factors testing. From a

7     Winter, D.A. (1990). Biomechanics and motor control of human movement. John Wiley & Sons, Inc. New York, NY.
      Sanders, M.S. and McCormick, E.J. (1993). Human factors in engineering and design: Seventh edition, McGraw-Hill, NY.
9     Resnick, R. and Halliday, D. (1977). Physics. John Wiley & Sons, New York.
 Io   Hay, J.G. and Reid, J.G. (1988). Anatomy, mechanics and human motion. 2" edition, Prentice-Hall, Inc. Englewood Cliffs,
      NJ.
      Cary, S.S. (2004). A Beginner's Guide to Scientific Method. Third Edition. Wadsworth, Belmont, CA.
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 14 of 38 PageID #: 1574

 Duane J. Ruggier, Esquire
 June 30, 2021
 Page 7
                                                                                            «(f
                                                                                            ARCCA
                                                                                            INCORPORATED


biomechanical perspective, maximizing the stomping forces necessitates standing in an upright
posture with the body's center of mass above the point where the force is going to be applied.
Standing near Mr. Means' motorcycle helmet he would have allowed Officer Harvey to put his
body weight into the stomp. Additionally, standing in an upright posture would have allowed
Officer Harvey to maximize the downward velocity of his stomping foot, and hence the contact
force with was facilitated by maximally elevating his foot. In contrast, when Officer Harvey was
bent over with his right hand on Mr. Means, his center mass would have been shifted forwarded
off his feet, which would have positioned his center of mass further from Mr. Means' motorcycle
helmet. Additionally, his ability to elevate his stomping foot would be significantly less than if he
were bent over given the mere fact that the upper leg would not be able to be elevated above
horizontal.




                                                                                       23


                       Frame 1                                             Frame 23
                          Figure 4: Officer Harvey's beginning and ending posture
 In addition, the kinematics of Officer Harvey's right leg and foot are consistent with stepping over
 Mr. Means, as opposed to stomping on his motorcycle helmet. Officer Harvey's right foot goes
 from its maximal height in Frame 15 to ground contact in Frame 20 in a continual manner with his
 right leg achieving full extension. (See Figure 5) If in fact Officer Harvey stomped on the
 motorcycle helmet of Mr. Means, his right foot would have stopped at some distance above the
 ground with his hips and knee exhibiting some degree of flexion.
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 15 of 38 PageID #: 1575

Duane J. Ruggier, Esquire
June 30, 2021
Page 8
                                                                                            «kl(ft
                                                                                            ARCCA
                                                                                            INCORPORATED




                                                                                       20
                                       15



                     Frame 15                                                Frame20

                            Figure 5: Kinematics of Officer Harvey's right leg/foot
In summary, the kinematics exhibited by Officer Harvey, including that of his right leg and foot,
are consistent with him stepping over Mr. Means, as opposed to stomping on his motorcycle
helmet. Moreover, the bent over posture that Officer Harvey maintained throughout the sequence
would have prevented him from maximally applying any stomping forces to Mr. Means'
motorcycle helmet. In the end, Officer Harvey was simply re-orienting himself by stepping over
Mr. Means' body.
CONCLUSIONS:
Based on my findings and analysis, I have concluded within a reasonable degree of scientific
certainty that:
   •   The motion exhibited by Officer Harvey in the video is consistent with him stepping over
       the upper body of Mr. William Means, as opposed to stomping on his motorcycle helmet.
 Sincerely,

 - cl./
       '
Timothy Joganich, MS, CHFP
Senior Consultant
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 16 of 38 PageID #: 1576
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 17 of 38 PageID #: 1577




                                                                                (N
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 18 of 38 PageID #: 1578
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 19 of 38 PageID #: 1579
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 20 of 38 PageID #: 1580




                                                                                u
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 21 of 38 PageID #: 1581
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 22 of 38 PageID #: 1582
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 23 of 38 PageID #: 1583




                                                                                00
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 24 of 38 PageID #: 1584
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 25 of 38 PageID #: 1585




                                                                                o
                                                                                -[
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 26 of 38 PageID #: 1586
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 27 of 38 PageID #: 1587
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 28 of 38 PageID #: 1588
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 29 of 38 PageID #: 1589
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 30 of 38 PageID #: 1590




                                                                                L
                                                                                ]
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 31 of 38 PageID #: 1591




          i
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 32 of 38 PageID #: 1592




          4
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 33 of 38 PageID #: 1593
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 34 of 38 PageID #: 1594




                                                                                0
                                                                                '""1




          r,J
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 35 of 38 PageID #: 1595




                                                                                o
                                                                                4
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 36 of 38 PageID #: 1596




                                                                                """'
                                                                                (N
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 37 of 38 PageID #: 1597




                                                                                (N
                                                                                (N
Case 2:20-cv-00561 Document 89-21 Filed 07/08/21 Page 38 of 38 PageID #: 1598




                                                                                0n
                                                                                (N
